UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7378


WALTER D. BOOKER,

                   Plaintiff - Appellant,

             v.

SGT. T. JOHNSON; TEC. E. STOVALL; OFC. JOHN DOE; TEC. R.
BAGNELL,

                   Defendants - Appellees,

             and

DET. M. LUCK; DET. T. KEOUGH,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:14-cv-00833-JCC-TCB)


Submitted: March 29, 2018                                     Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Walter D. Booker, Appellant Pro Se. James Arthur Cales, III, FURNISS, DAVIS,
RASHKIND & SAUNDERS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Walter D. Booker appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Booker v. Johnson,

No. 1:14-cv-00833-JCC-TCB (E.D. Va. June 25, 2015; Sept. 8, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3